Citation Nr: 1618925	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-17 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

Bilateral hearing loss is caused by service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect complaints of or treatment for hearing problems.  At his October 1972 induction examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
5
5
10

In the accompanying report of medical history, the Veteran denied having ever experienced hearing loss.  His hearing was tested again in May 1975, with pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
10
15
LEFT
20
5
0
10
10

At his May 1976 separation examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
No record
10
LEFT
10
5
0
No record
5

Private treatment records submitted by the Veteran include an August 2009 audiometric examination.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
30
30
45
LEFT
20
25
25
60
65

His private audiologist diagnosed asymmetrical hearing loss and tinnitus consistent with acoustic trauma, and opined that these conditions are more likely than not the result of unprotected noise exposure from turbines and artillery fire during his duties as a machinist mate in service.  The audiologist noted that the Veteran reported no other history of significant noise exposure.

The Veteran underwent a VA examination in December 2009.  The examiner noted a history of in-service acoustic trauma.  Post-service, the Veteran reported working as an electronic technician and at a car lot.  Recreationally, he reported noise exposure from car races and cutting lumber.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
10
10
15
50
50

Speech recognition scores were 98 percent in both ears.  The examiner diagnosed hearing loss not disabling in the right ear and normal to moderate sensorineural hearing loss in the left ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss was a result of in-service noise exposure.  This opinion was based on the rationale that subsequent hearing loss from unprotected occupational and recreational noise exposure cannot be determined.  The examiner further opined that tinnitus was as least as likely as not due to service because acoustic trauma occurred in service.

The Veteran underwent another VA examination in May 2012.  He elaborated on his occupational noise exposure, stating that his employment in electronics involved repairing VCRs and fire alarm control boards.  He furthermore stated that while he uses saws for home improvement projects, he more often uses a non-electric pull saw.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
45
LEFT
15
10
20
65
65

Speech recognition scores were 98 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was less likely than not that such hearing loss was caused by service.  This opinion was based on the rationale that there was no significant change in thresholds between the Veteran's induction and separation examinations, and there was no scientific basis for delayed-onset hearing loss.

At his March 2016 hearing, the Veteran reported that while in service there was a turbine failure that sent out high frequencies that affected people's hearing, causing additional tests of hearing to be performed.

The Board finds that the evidence weighs at least in equipoise as to whether the Veteran's bilateral hearing loss is caused by service.  Because the Veteran has documented combat service, the Board takes his reports of in-service acoustic trauma as given.  The Board notes that although the Veteran's December 2009 VA examination did not show hearing loss in the right ear under 38 C.F.R. § 3.385, the thresholds were borderline and the examination occurred between readings supporting a finding of bilateral disability in August 2009 and May 2012.  The Board thus concludes that the Veteran has a current hearing loss disability since he filed his claim.  As to causation, the Board finds the August 2009 private opinion more probative than the opinion of the VA examiners.  Specifically, the December 2009 VA examiner confusingly found that tinnitus was caused by in-service acoustic trauma, but hearing loss was not because the effect of post-service noise exposure was unable to be determined.  The examiner gave no reason as to why undetermined post-service exposure negates a nexus for hearing loss but not tinnitus.  Furthermore, the May 2012 examiner found that there was no significant shift in readings from the Veteran's October 1972 induction examination to his May 1976 separation examination.  The examiner, however, ignores the interim shifts present in the May 1975 audiometric readings.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is caused by service, and service connection is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


